Citation Nr: 9909182	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active duty extended from December 1959 to May 
1963.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1989 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in  Portland, Oregon.  That rating decision, in 
part, denied service connection for post traumatic stress 
disorder (PTSD).  

In July 1992, the Board remanded the case for stressor 
information from the veteran, verification of stressors and 
examination of the veteran.  In August 1992, the RO asked the 
veteran to provide stressor information.  The RO stated:

This evidence should be submitted as soon 
as possible, preferably within 60 days.  
In any case, it must be received in the 
Department of Veterans Affairs (VA) 
within 1 year from the date of this 
letter; otherwise, benefits, if 
entitlement is established, may not be 
paid prior to the date of its receipt.  

Stressor information was not received.  The RO did not 
request any verification of stressors by the service 
department or schedule the veteran for examination.  The RO 
referred the case to the veteran's representative, which 
reviewed it in February 1993.  The case was then returned to 
the Board in March 1993.  In June 1993, the Board issued a 
decision on the record, which denied service connection for 
PTSD.  

The veteran appealed to the United States Court of Veterans 
Appeals (Court).  There was a joint motion for remand which 
pointed out that the veteran had not been given one year to 
submit evidence in accordance with the August 1992 RO letter.  
The Court ordered that the June 1993 decision of the Board be 
vacated and that the case be returned to the Board for 
compliance with instructions in the motion for remand.  
[redacted].  

In October 1994, the Board remanded the case to the RO for 
further development of stressor information, personnel 
records, stressor verification, Social Security and private 
medical records, and examination of the veteran.  The 
requested development has been completed.  

In September 1997, the Board noted that a previous remand 
requested examination of the veteran by two psychiatrists who 
had not previously examined him.  Only one psychiatrist was 
available, so the veteran was also examined by a 
psychologist.  This provided a somewhat different approach to 
the evaluation and resulted in additional information.  Board 
found that the psychologist's examination of the veteran was 
in full compliance with the remand.  It was noted that there 
was no assertion and the evidence did not show that the 
psychologist's examination of the veteran prejudiced his 
case.  The veteran and his representative have not disagreed 
with that conclusion.  

In September 1997, the file was Remanded to the RO for 
further attempts to verify the stressors and for additional 
information from the examiners.  The requested development 
has been completed and the case has been returned to the 
Board for appellate review.  

The representative has noted an anxiety diagnosis during 
service.  Issues pertaining to service connection for anxiety 
disorders are not before the Board and are referred to the RO 
for such action as may be deemed appropriate.  Regardless, an 
anxiety disorder issue is not before the Board.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  

In reaching the decision to refer the potential informal 
claim, the Board notes that the VA examiner did not establish 
the presence of a chronic anxiety disorder during service.  
Rather, the examiner established that the veteran had anxiety 
that might have predisposed him to PTSD.  Under the 
circumstances, the parties are informed that any claim for 
service connection for an anxiety disorder must be supported 
by competent evidence so as to establish a well-grounded 
claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no credible supporting evidence that either 
claimed inservice stressor actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active peacetime service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
PTSD.  The veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of his claim.  See 
38 U.S.C.A. § 5107(a).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  He has not identified 
any source of credible supporting evidence that the claimed 
inservice stressor actually occurred.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
The veteran had peacetime service.  It is not contended nor 
does the evidence show combat or other circumstances which 
would support an analysis under 38 U.S.C.A. § 1154 (West 
1991).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The evidence provides a diagnosis of PTSD based on 
information provided by the veteran.  See Cohen v. Brown, 
10 Vet. App. 127 (1997).  The Board does not contest the 
diagnosis in this decision.

There must also be credible supporting evidence that a 
claimed inservice stressor actually occurred.  The veteran 
claims two stressors events occurred while serving on Taiwan.  

The veteran has not provided any witness statements or other 
evidence verifying the claimed stressor incidents.  His 
sisters and other witnesses have provided statements 
describing him before and after service.  These statements do 
not provide credible supporting evidence that the claimed 
stressors actually occurred during service.  In fact, the 
statements are not competent to establish that the stressor 
occurred.  Thus the issue of credibility is not reached.  As 
a general matter, in order for any testimony to be probative 
of any fact, the witness must be competent to testify as to 
the facts under consideration.  First a witness must have 
personal knowledge in order to be competent to testify to a 
matter.  Personal knowledge is that which comes to the 
witness through the use of his senses- that which is heard, 
felt, seen, smelled, or tasted.  (Witness may testify upon 
concrete facts within their own observation and recollection- 
that is, facts perceived within their own senses, as 
distinguished from their opinions or conclusions drawn from 
such facts).  Competency, however, must be distinguished from 
weight and credibility.  The former is the legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  (Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Since the lay statements do not establish 
that they witnessed the claimed events, the information did 
not come to them through their senses.  Therefore, any 
assertion that the claimed stressor did occur is not 
competent.

The veteran has provided stressor information.  The RO 
forwarded this information to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) [previously the 
United States Army and Joint Services Environmental Support 
Group (ESG)], which researched the claimed stressors and 
provided reports from the veteran's units for the period in 
question.  

Truck Incident

The veteran has asserted that he was a truck driver who 
encountered some local Taiwanese civilians blocking the road.  
He stated that an officer ordered him to proceed.  He 
reported that he drove through the crowd injuring and 
possibly killing some.  The incident has not been verified.  

The unit records verify the unit's participation in Operation 
Seaweed which involved pre-stocking and maintenance of 
equipment and supplies.  They also include the name of the 
individual whom the veteran alleges ordered him to run 
through the group of civilian protestors.  Knowledge of the 
name of the operation he was participating in and knowledge 
of his superior's name would be expected even without an 
incident.  Knowledge of the names does not verify the 
incident.  The records for the period show that, "Accidents 
and civil type incidents by US military personnel decreased 
during the second quarter of the period.  The vehicle 
accident rate decreased from 34 to 23, while civil incidents 
decreased from 39 to 12."  The report discussed US personnel 
killed in accidents and safety measures which were being 
taken.  There was no mention of the accident described by the 
veteran.  There were mentions of relations with local 
personnel and activities to build friendship.  There was no 
report of roads being blocked, of any problems dealing with 
local civilians, or of any organized activities against US 
forces.  This general summary of accidents and civil type 
incidents on Taiwan is not specific enough to verify the 
incident claimed by the veteran.  

The veteran's attorney has argued that it has been verified 
that there was at least some problem with traffic safety 
while the veteran was stationed on Taiwan.  The fact that 
there were traffic accidents, and even some traffic 
fatalities among US personnel, on this island nation does not 
establish the veteran's involvement.  It does not verify the 
claimed incident of the veteran driving though a group of 
civilians.  

Aircraft Incident

On a stressor questionnaire, dated in March 1991, the veteran 
reported that he had flight line duty when an F-86 came in 
low and the pilot missed the runway.  The plane reportedly 
had no hydraulics, nosed into the sand and caught fire.  The 
pilot could not get out.  The .50 caliber bullets were going 
off.  The veteran went to get the pilot and carried him 75 
yards.  He was dead.  

On the September 1996 VA psychiatric examination, the veteran 
said that he was acting as a driver of a foam truck at the 
base.  A Taiwanese aircraft made a belly landing, crashed and 
caught fire.  The veteran stated that he ran into the fire 
and pulled the pilot out.  However, the pilot was dead.  

This incident is not verified.  

The personnel records show the veteran served as an aircraft 
equipment repairman.  There is no verification that he served 
as the driver of a foam truck or any other part of a fire-
rescue team.  

There is no verification of the veteran or any US personnel 
participating in a crash landing or attempted rescue 
involving a Taiwanese aircraft.  

The unit records show that:  
On 5 April 1961, 36 personnel and 6 
vehicles responded to a call from the Air 
Asia maintenance area, adjacent to Tainan 
Air Station, where an F-100 (CAF) 
[Chinese Air Force] aircraft was on fire.  
Three thousand (3,000) gallons of water 
and two hundred-fifty (250) gallons of 
foam were used.  The fire department was 
unable to save the F-100 or the canvas 
covered maintenance shelter under which 
it was standing, but they prevented the 
fire from getting completely out of 
control and spreading to adjacent 
buildings.  

This report shows that the aircraft involved was standing in 
a maintenance shelter at the time of the fire.  It was not 
involved in a crash landing.  There is no credible supporting 
evidence that a plane crash actually occurred.   

The veteran's attorney has argued that benefits should be 
granted because the veteran witnessed an explosion.  The 
veteran's statements reported a fire.  The unit report 
identifies the occurrence as a fire, not as an explosion.  
There is no evidence that the veteran witnessed an explosion.  
There is no credible supporting evidence that an explosion 
actually occurred.   

VA has obtained all relevant, known records and the veteran 
has not identified any additional records which might be 
obtained to support his claim.  The information developed 
describes significantly different situations and does not 
verify the claimed stressors.  The veteran, himself, has not 
submitted any witness statements or other evidence to verify 
the claimed stressor occurrences.  

There is no credible evidence that 50 caliber bullets went 
off.  There is no credible supporting evidence that the 
veteran entered a burning craft.  There is no credible 
supporting evidence of a plane crash. There is no credible 
supporting evidence that there was a pilot and there is no 
credible supporting evidence that there was a dead pilot.  
There is no credible supporting evidence that there was an 
explosion following a plane crash.  The fact that the VA 
examiner believed the veteran is not material.  The issue is 
whether there is credible supporting evidence of a claimed 
stressor.  The doctor was not present at the time of the 
claimed stressor.  The doctor's opinion justifies a diagnosis 
not the existence of a stressor, since he has no personal 
knowledge of the claimed events.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The veteran's lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be supported by credible supporting evidence.  The 
recounting of the veteran's lay statements, by a doctor who 
did not witness the claimed events is equally insufficient to 
constitute credible supporting evidence.  See, Gaines v. 
West, 11 Vet. App. 353 (1998).  

As there is no credible supporting evidence that either 
claimed inservice stressor actually occurred, the claim is 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107 (West 1991).  


ORDER

Service connection for PTSD is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 10 -


- 6 -


